     Case 3:20-cv-00502-DMS-AHG Document 21 Filed 03/11/21 PageID.201 Page 1 of 4



 1
 2
 3
 4
 5
 6
 7
 8
 9                            UNITED STATES DISTRICT COURT
10                          SOUTHERN DISTRICT OF CALIFORNIA
11
12    AMERICAN EXPRESS NATIONAL                          Case No.: 3:20-cv-0502-DMS-AHG
      BANK and AMERICAN EXPRESS
13                                                       ORDER GRANTING FOURTH
      TRAVEL RELATED SERVICES
                                                         JOINT MOTION TO CONTINUE
14    COMPANY, INC.,
                                                         EARLY NEUTRAL EVALUATION
15                                     Plaintiffs,       AND CASE MANAGEMENT
      v.                                                 CONFERENCE
16
17    OWEN MESSAC, SWAGG SEATS INC.                      [ECF No. 20]
      and Does 1 through 20, inclusive,
18
                                     Defendants.
19
20
21         This matter comes before the Court on the parties’ Joint Motion for Continuance of
22   the Early Neutral Evaluation (“ENE”) and Case Management Conference (“CMC”)
23   scheduled for March 22, 2021. ECF No. 20.
24         Parties seeking to continue an ENE must demonstrate good cause. ECF No. 8 at 4
25   (“An ENE may be rescheduled only upon a showing of good cause”); Chmb.R. at 2 (stating
26   that any request for continuance requires “[a] showing of good cause for the request”); see,
27   e.g., Fed. R. Civ. P 6(b) (“When an act may or must be done within a specified time, the
28   court may, for good cause, extend the time”); Fed. R. Civ. P 16(b)(4) (“A schedule may be

                                                     1
                                                                              3:20-cv-0502-DMS-AHG
     Case 3:20-cv-00502-DMS-AHG Document 21 Filed 03/11/21 PageID.202 Page 2 of 4



 1   modified only for good cause and with the judge’s consent”).
 2          “Good cause” is a non-rigorous standard that has been construed broadly across
 3   procedural and statutory contexts. Ahanchian v. Xenon Pictures, Inc., 624 F.3d 1253, 1259
 4   (9th Cir. 2010). The good cause standard focuses on the diligence of the party seeking to
 5   amend the scheduling order and the reasons for seeking modification. Johnson v. Mammoth
 6   Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992).
 7          The Court held the first ENE in this matter on December 4, 2020. Rather than
 8   holding the CMC immediately thereafter, the Court set a second ENE for January 27, 2021
 9   to further work towards settlement. See ECF Nos. 11, 12. The second ENE has now been
10   continued three times while the parties have been informally exchanging information and
11   privately working towards settlement. ECF Nos. 13, 14, 16, 17, 18, 19.
12          Here, the parties once more seek a continuance of the ENE to continue engaging in
13   private settlement discussions without incurring the costs associated with attending a
14   second ENE. See ECF No. 20. In support, the parties detail their continued efforts to reach
15   a settlement since the last extension was granted, including document production by
16   Defendants and continued efforts to review records and produce further documents in
17   response to questions provided by Plaintiff. Id. at 2. The parties represent that they are
18   “cautiously optimistic” that they will reach resolution of this matter shortly, with the
19   benefit of additional time to review and respond to the content of the documents. Id.
20          In light of the parties’ ongoing settlement discussions, the Court finds the parties
21   have shown good cause to GRANT the Joint Motion. Accordingly, the Court
22   CONTINUES the ENE and CMC to May 21, 20211 at 2:00 p.m.
23       The Court RESETS the related deadlines as follows:
24       1. Confidential ENE Statements Required: No later than May 17, 2021, the parties
25
26
27   1
      In the joint motion, the parties propose various dates in April for the continuance of the
     second ENE. ECF No. 20 at 2. However, none of the proposed dates is available on the
28   Court’s calendar. The Court has reset the second ENE for the earliest available date.

                                                  2
                                                                              3:20-cv-0502-DMS-AHG
     Case 3:20-cv-00502-DMS-AHG Document 21 Filed 03/11/21 PageID.203 Page 3 of 4



 1   shall submit confidential statements of five (5) pages or less directly to the chambers of
 2   Magistrate Judge Goddard outlining the nature of the case, the claims, and the defenses.
 3   These statements shall not be filed or served on opposing counsel. They shall be lodged
 4   via email at efile_goddard@casd.uscourts.gov. The ENE statement is limited to five (5)
 5   pages or less, and up to five (5) pages of exhibits or declarations. Each party’s ENE
 6   statement must outline:
 7                A.    the nature of the case and the claims,
 8                B.    position on liability or defense,
 9                C.    position regarding settlement of the case with a specific2
10                      demand/offer for settlement, 3 and
11                D.    any previous settlement negotiations or mediation efforts.
12         2.     As before, the ENE and CMC shall take place by video conference. To
13   accommodate this procedure, no later than May 17, 2021, counsel for each party shall send
14   an e-mail to the Court at efile_Goddard@casd.uscourts.gov containing the following:
15                a.    The name and title of each participant, including all parties and party
16                representatives with full settlement authority, claims adjusters for insured
17                defendants, and the primary attorney(s) responsible for the litigation;
18                b.    An e-mail address for each participant to receive the Zoom video
19                conference invitation; and
20                c.    A telephone number where each participant may be reached so that
21                if technical difficulties arise, the Court will be in a position to proceed
22                telephonically instead of by video conference. (If counsel prefers to have all
23
24
25   2
      A general statement, such as that a party “will negotiate in good faith,” is a not a
     specific demand or offer.
26
27   3
      If a specific demand or offer cannot be made at the time the ENE statement is
     submitted, then the reasons as to why a demand or offer cannot be made must be stated.
28   Further, the party must explain when they will be in a position to state a demand or offer.

                                                   3
                                                                               3:20-cv-0502-DMS-AHG
     Case 3:20-cv-00502-DMS-AHG Document 21 Filed 03/11/21 PageID.204 Page 4 of 4



 1                   participants of their party on a single conference call, counsel may provide a
 2                   conference number and appropriate call-in information, including an access
 3                   code, where all counsel and parties or party representatives for that side may
 4                   be reached as an alternative to providing individual telephone numbers for
 5                   each participant.)
 6              d.        A cell phone number for that party’s preferred point of contact (and
 7              the name of the individual whose cell phone it is) for the Court to use during the
 8              ENE to alert counsel via text message that the Court will soon return to that
 9              party’s Breakout Room, to avoid any unexpected interruptions of confidential
10              discussions.
11         3. Case Management Conference: In the event the case does not settle at the ENE,
12   the Court will immediately thereafter hold a Case Management Conference (“CMC”)
13   pursuant to Fed. R. Civ. P 16(b). The parties may, but are not required to, submit an updated
14   Joint Case Management Statement with new proposed dates for the case schedule no later
15   than May 14, 2021. Any such Joint Case Management Statement should be filed on the
16   docket and must address all points in the “Joint Case Management Statement Requirements
17   for     Magistrate     Judge    Allison   H.   Goddard,”     which    can     be   found     at:
18   https://www.casd.uscourts.gov/Judges/goddard/docs/Goddard%20Joint%20Case%20Man
19   agement%20Statement%20Rules.pdf.
20           All ENE-related requirements set forth in the Court’s previous Order Setting Second
21   ENE and CMC (ECF No. 12) (e.g., requirements for requesting a continuance,
22   requirements and guidance for how to appear by video conference) remain in place, except
23   as explicitly modified by this Order or by intervening orders of the Court.
24           IT IS SO ORDERED.
25
26   Dated: March 11, 2021
27
28

                                                     4
                                                                                 3:20-cv-0502-DMS-AHG
